Citation Nr: 1624047	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  A death certificate reflects that the Veteran died in June 2008.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, May 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2011, the Board remanded this matter for additional development.

The June 2011 Board decision also remanded the matter of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 for additional development.  However, an August 2011 rating decision granted that claim.  Therefore, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2011 remand directed that the AOJ send the appellant the notice required under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, it noted that the notice must include includes a statement of the conditions for which the Veteran was service-connected at the time of his death, specifically retinitis pigmentosa, bilateral hearing loss, and tinnitus, and an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death as outlined by the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In addition, the Board directed that the AOJ should ask the appellant to provide the necessary authorizations to obtain the Veteran's terminal treatment records from Riverview Regional Medical Center, in addition to any additional pertinent records identified by the appellant during the course of the remand.  However, the AOJ has not taken any of these actions, and therefore has not complied with the prior remand.  The Board emphasizes that the August 2011 grant of DIC benefits under 38 U.S.C.A. § 1318 does not render the claim of service connection for cause of death moot.  The evidence sought in the prior remand was, and remains, critical to the appellant's claim, and therefore corrective action is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board notes that the Veteran's death certificate indicates his cause of death was lung cancer.  Moreover, he had previously alleged (while alive) that he was exposed to herbicide agents during temporary duty in Guam from May 6, 1967 to December 9, 1967.  However, there is no indication that a formal inquiry was requested from the Joint Service Records Research Center (JSRRC).  The memorandums addressing the allegation of herbicide exposure in the record note merely that there is no documented exposure, but do not contain the degree of specificity or note the scope of research conducted.  Notably, whether or not the Veteran was exposed to such chemicals during service may be dispositive of this matter.  As the matter requires further remand, an additional inquiry should be conducted by the JSRRC as well. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the appellant VCAA-compliant notice that includes a statement of the conditions for which the Veteran was service-connected at the time of his death, specifically retinitis pigmentosa, bilateral hearing loss, and tinnitus, and an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death as outlined by the Court in Hupp.

2. Then, the AOJ should initiate an inquiry to the JSRRC to verify whether or not the Veteran was exposed to herbicide agents during service in Guam from May 6, 1967 to December 9, 1967.  The results of this development must be outlined in a memorandum for the record that notes all steps taken to verify the alleged exposure, and the reasons for the ultimate conclusion provided.

3. Then, the AOJ should ask the appellant to provider the identifying information and authorizations necessary to secure for the record complete copies of all records of evaluations or treatment the Veteran received for his lung cancer, to specifically include all terminal treatment records from the Riverview Regional Medical Center.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




